Me. Justice Hunt
delivered the opinion of the court.
There can be but little doubt that the goods of the plaintiffs were stolen from them while one of them was at the hotel of the defendant, in the city of Chicago. They insist thereupon that their loss shall be made good; but it does not follow, because they met with a loss, that they can recover the amount from him.
The defendant contends that he is exempt from liability for money, jewels, and the like, unless his guest who lost them complied with the statute of Illinois on that subject. Where a safe for the keeping of such articles is provided by the hotel-keeper, and the notice given as required by the statute, a loser failing to take the benefit of the protection thus furnished him must bear his own loss. Hyatt v. Taylor, 42 N. Y. 258; Stewart v. Parsons, 24 Wis. 241.
To this rule the statute makes one exception. If the loss occurs “ by the hand or through the negligence of the landlord, or by a clerk or servant employed by him in such hotel or inn,” the liability remains. The judge submitted that question to the jury, who found against the plaintiffs.
It is settled by the authorities that where the loss is occasioned by the personal negligence of the guest himself, the liability of the innkeeper does not exist. Purvis v. Coleman & Stetson, 21 N. Y. 111; Cook v. The Champlain Transportation Co., 1 Den. (N. Y.) 91.
The question of personal negligence was properly submitted to the jury, and was also found against the plaintiffs.
The court refused to receive evidence that William Drum had admitted that- he had stolen the jewelry in question. If he was guilty of the offence, the fact should have been established by due proof. If he were on trial himself, his admission would be competent, but upon no principle could he admit away the rights of another person.

Judgment affirmed.